IN THE SUPREME COURT OF TEXAS
                                                 444444444444
                                                    NO . 10-0755
                                                 444444444444



                                 THE CITY OF HOUSTON, PETITIONER,
                                                           v.


             THE ESTATE OF KENNETH SAMUEL JONES, DECEASED, RESPONDENT

               4444444444444444444444444444444444444444444444444444
                               ON PETITION FOR REVIEW FROM THE
                     COURT OF APPEALS FOR THE FOURTEENTH DISTRICT OF TEXAS
               4444444444444444444444444444444444444444444444444444

                                                  PER CURIAM


         The City of Houston was sued and filed a plea to the jurisdiction. When its plea was denied,

the City did not appeal. Several months later it filed an amended plea to the jurisdiction, then filed

this interlocutory appeal from the denial of its amended plea. The court of appeals dismissed part

of the appeal, but considered the merits of part of it.

         The issue presented is whether the court of appeals properly exercised jurisdiction over part

of the appeal. We hold that because the amended plea was substantively the same as the earlier plea,

the amended plea was a motion to reconsider the earlier plea and time had expired for interlocutory

appeal from it. Accordingly, the court of appeals erred by failing to dismiss the entire appeal for lack

of jurisdiction.1


         1
          Judgments of courts of appeals are ordinarily conclusive on interlocutory appeal, but we have jurisdiction to
consider whether the court of appeals had interlocutory jurisdiction. Univ. of Tex. Sw. Med. Ctr. of Dallas v. Margulis,
11 S.W .3d 186, 187 (Tex. 2000) (per curiam).
       The City of Houston issued a demolition permit to a neighbor of Kenneth S. Jones. While

performing work under the permit the neighbor destroyed part of Jones’s home. Jones sued the City

and they eventually filed an agreed motion for continuance in which they stated they had resolved

Jones’s claim, but that implementation of the agreement had been delayed. Seven months later Jones

amended his petition, omitted his original claims, and instead asserted that the City breached the

settlement agreement.

       The City filed a plea to the jurisdiction. The trial court denied the plea and the court of

appeals affirmed, holding that the “sue and be sued” language in the City charter waived the City’s

immunity from suit. City of Houston v. Jones, 2004 WL 1847965 (Tex. App.—Houston [1st Dist.]

Aug. 19, 2004). This Court reversed, holding that the City charter language did not waive the City’s

immunity from suit. City of Houston v. Jones, 197 S.W.3d 391, 392 (Tex. 2006) (per curiam). We

remanded the case to the trial court to give Jones the opportunity to argue that immunity was waived

either under recently enacted sections of the Local Government Code or under the holding of Texas

A & M University-Kingsville v. Lawson, 87 S.W.3d 518, 522-23 (Tex. 2002), where we addressed

waivers of immunity for breach of a settlement agreement. Jones, 197 S.W.3d at 392.

       On remand the City filed another plea to the jurisdiction (“2006 plea”). In it the City argued

that its immunity for breach of a settlement agreement was not waived under Lawson because its

immunity from suit on the underlying claims had not been waived. It also argued that its immunity

was not waived by Local Government Code section 271.152 because the settlement agreement was

neither an agreement for providing goods or services to the City nor was it properly executed on

behalf of the City as required by that section. See TEX . LOC. GOV ’T CODE § 271.152.

                                                 2
         Jones maintained that the City’s immunity was waived under Lawson, but did not at any time

assert it was waived by section 271.152. See Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d
217, 230 (Tex. 2004) (“[T]he party suing the governmental entity must establish the state’s consent,

which may be alleged either by reference to a statute or to express legislative permission.”). To the

contrary, Jones affirmatively agreed that section 271.152 did not waive the City’s immunity because

that section only applies to contracts for providing goods or services. He also requested a ruling on

his previously filed motion for partial summary judgment as to the City’s liability for breach of

contract.

         The trial court implicitly denied the City’s plea to the jurisdiction by granting partial

summary judgment to Jones on the issue of liability and setting the case for trial on the issue of

damages. See Thomas v. Long, 207 S.W.3d 334, 339-40 (Tex. 2006). The City did not appeal.

         Jones died and the case was transferred to probate court. There, the City filed a motion for

summary judgment and an amended plea to the jurisdiction. In its amended plea the City relied on

the same bases as it did in its 2006 plea, but presented the additional argument that section 271.152

did not waive the City’s immunity because the agreement did not state its essential terms, as was

required by that section. Jones’s estate2 (“Jones” for ease of reference), which still had not asserted

that section 271.152 waived the City’s immunity, responded and agreed—as Jones had in response

to the 2006 plea—that section 271.152 did not waive the City’s immunity because it applies only to

contracts for providing goods or services. Jones also asserted that the City presented no new facts


         2
           Robert Bewley was appointed administrator of Jones’s estate and is the estate’s representative, although the
style of the case references the Estate of Jones as the named party.

                                                          3
or law to justify reconsideration of its 2006 plea. The Probate Court denied the City’s motion for

summary judgment and, construing the City’s amended plea as a motion to reconsider the 2006 plea,

denied it.

        The City filed an interlocutory appeal. Jones sought dismissal of it for lack of jurisdiction.

The court of appeals agreed with Jones in part. It determined that the portion of the amended plea

that re-urged the arguments asserted in the 2006 plea was a motion to reconsider the ruling on the

earlier plea, the City had not appealed the denial of the 2006 plea and it was too late to do so, and

the court of appeals did not have jurisdiction over those arguments. 321 S.W.3d 668, 670-71 (citing

TEX . CIV . PRAC. & REM . CODE § 51.014). But it held that it had jurisdiction over the “new” ground

that immunity was not waived under section 271.152 because the contract did not state the essential

terms of the agreement. Id. It overruled the issue because the City did not show that the other

grounds for waiver could not support the trial court’s order. Id.

        Here, the City asserts the court of appeals erred by concluding that it could not consider all

the issues raised in the amended plea to the jurisdiction. Jones responds that the court of appeals

lacked interlocutory jurisdiction over any part of the appeal because the City did not raise a new

issue in the amended plea. We agree with Jones.

        Appellate courts generally have jurisdiction only over appeals from final judgments. See

Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 355 (Tex. 2001). A party may appeal from

certain interlocutory orders such as the denial of a governmental entity’s plea to the jurisdiction.

TEX . CIV . PRAC. & REM . CODE § 51.014(a)(8). But to do so, a notice of appeal must be filed within

twenty days of the date the challenged order was signed. TEX . R. APP . P. 26.1(b), 28.1(a).

                                                  4
         Section 51.014(a)(8) permitting interlocutory appeals must be construed so as to give effect

to the Legislature’s intent. Tex. A&M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 845 (Tex. 2007).

It specifies that “[a] person may appeal from an interlocutory order . . . that . . . grants or denies a

plea to the jurisdiction by a governmental unit.” TEX . CIV . PRAC. & REM . CODE § 51.014. We have

construed “plea to the jurisdiction” in Section 51.014(a)(8) to refer to a substantive claim of

immunity rather than to a particular type of procedural vehicle. Koseoglu, 233 S.W.3d at 845. But

we also “strictly construe Section 51.014(a) as ‘a narrow exception to the general rule that only final

judgments are appealable.’” Id. at 841 (quoting Jackson, 53 S.W.3d at 353 (Tex. 2001)).

         In Jackson, we considered whether an interlocutory appeal could be taken from a trial court’s

denial of a motion to decertify a class under the provision permitting an interlocutory appeal from

an “order certifying or refusing to certify a class.” 53 S.W.3d at 353 (quoting TEX . CIV . PRAC. &

REM . CODE § 51.014(a)(3)). We concluded that the court of appeals did not have jurisdiction over

the appeal from the orders overruling motions to decertify in that case. Id. at 353. We recognized

that under De Los Santos v. Occidental Chemical Corp., 933 S.W.2d 493, 495 (Tex. 1996), an

interlocutory appeal may be taken from an order related to class certification that was not actually

an order certifying or refusing to certify a class if the order altered a class’s fundamental nature.3 But

we disagreed with the dissent’s analysis that “any order denying a motion for reconsideration of a

class certification” would be subject to interlocutory review. Jackson, 53 S.W.3d at 356. A trial

court’s refusal to decertify was not the functional equivalent of a decision granting certification; the

         3
           W e need not decide if a court of appeals has jurisdiction over an interlocutory appeal from a ruling on a motion
to reconsider the denial of a plea to the jurisdiction when a substantial change in the situation in the trial court occurred
after the plea was denied. Neither party argues that such a change occurred here.

                                                             5
Legislature could have added language to section 51.014(a)(3) to permit appeals from orders refusing

to decertify a class, but did not. Id. at 358. Further, “[a]llowing interlocutory appeals whenever a

trial court refuses to change its mind . . . would invite successive appeals and undermine the statute’s

purpose of promoting judicial economy.” Id.

        Our reasoning in Jackson applies to motions to reconsider the denial of a plea to the

jurisdiction. See Denton Cnty. v. Huther, 43 S.W.3d 665, 667 & n.2 (Tex. App.—Fort Worth 2001,

no pet.) (holding that it did not have jurisdiction over an interlocutory appeal from the denial of a

motion to reconsider a plea to the jurisdiction because even though lack of jurisdiction is

fundamental error, a court may only correct fundamental error when it has jurisdiction to do so). The

City’s assertion of a new reason for saying that section 271.152 did not waive its immunity failed

to address a contested issue or raise an issue the City did not assert in its 2006 plea. The City’s new

argument for why section 271.152 did not waive its immunity was form without substance. And the

remainder of its amended plea was not different in its essence from the 2006 plea.

        Permitting appeals under circumstances such as these would effectively eliminate the

requirement that appeals from interlocutory orders must be filed within twenty days after the

challenged order is signed. See TEX . R. APP . P. 26.1(b), 28.1(a); In re K.A.F., 160 S.W.3d 923, 925

(Tex. 2005) (“[T]he language of rule 26.1(b) is clear and contains no exceptions to the twenty-day

deadline.”). That would work against the main purpose of the interlocutory appeal statute, which

is to increase efficiency of the judicial process. See Koseoglu, 233 S.W.3d at 845.

        Because the City made a new argument in its amended plea to the jurisdiction, but did not

assert a new ground, the amended plea was substantively a motion to reconsider the denial of its

                                                   6
2006 plea. The court of appeals did not have jurisdiction to consider any part of the merits of the

interlocutory appeal.

        Without hearing oral argument, TEX . R. APP . P. 59.1, we affirm that part of the court of

appeals’ judgment dismissing part of the appeal. We reverse that part of the judgment affirming part

of the trial court’s order and dismiss that part of the appeal, also.



OPINION DELIVERED: December 21, 2012




                                                   7